UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5255



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BURTON ARNOLD COKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:01-cr-00037)


Submitted:   July 13, 2007                 Decided:   July 25, 2007


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janna D. Allison, Waynesville, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Burton Arnold Coker appeals the district court’s order

revoking his supervised release and sentencing him to eight months’

imprisonment.     Coker’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but suggesting that the district

court erred by revoking and sentencing Coker based on supervised

release violations.      Coker has been informed of his right to file

a pro se supplemental brief, but has not done so.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.             Coker admitted to

violations of his supervised release, and we find his sentence was

reasonable.    Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform her client, in writing of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that such a petition be

filed,   but   counsel   believes    that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED


                                    - 2 -